Citation Nr: 1549205	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-49 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a cervical spine disability.

2.  Entitlement to an extraschedular rating for a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 20, 2015.

4.  Entitlement to an effective date earlier than May 20, 2015, for the grant of a 40 percent rating for a lumbar spine disability.

5.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.

6.  Entitlement to an effective date earlier than November 10, 2010, for the grant of a 10 percent disability rating for left lower extremity radiculopathy.  

7.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.  

8.  Entitlement to an effective date earlier than May 20, 2015, for the grant of a 10 percent disability rating for right lower extremity radiculopathy.  

9.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  She also had subsequent service with the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2012, the Veteran testified before the undersigned Veterans Law Judge in a Board videoconference hearing.  

In March 2013, the Board remanded the matter for further development.  It now returns for further appellate review.  As discussed below, an additional remand is in order. 

A June 2015 rating decision granted entitlement to a TDIU, effective May 20, 2015.  The appeal for a TDIU earlier than May 20, 2015, remains on appeal as a component of the increased rating claim for the cervical spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a June 2015 rating decision the RO granted an increased rating for a lumbar spine disability and assigned a 40 percent disability rating effective May 20, 2015.  Additionally, the RO granted left lower extremity radiculopathy effective November 10, 2010 and right lower extremity radiculopathy effective May 20, 2015.  The Veteran filed a timely notice of disagreement (NOD) and in July 2015 submitted a VA Form 9 (Appeal to the Board of Veteran's Appeals) wherein she indicated her desire to testify at a hearing before a member of the Board.  The July 2015 VA Form 9, and included hearing request, is premature as to the referenced claims because the agency of original jurisdiction (AOJ) has not yet provided the Veteran with a statement of the case (SOC) addressing those issues.  Thus, although these issues are not properly before the Board at this time, the Board will address them for the sole purpose of ensuring the issuance of a SOC along with information about the process for perfecting an appeal as to these issues, if the Veteran so desires.  See 38 C.F.R. § 20.703 (2015).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

After a review of the record, the Board finds that additional development is necessary so that VA may fulfill its duty to assist the Veteran in substantiating her claims.

In her May 2015 written statement, the Veteran indicated that the July 2014 VA cervical spine examination she was afforded was inadequate, inasmuch as range of motion was not measured with a goniometer as prescribed by regulation.  See 38 C.F.R. § 4.46 (2015).  The statements of the Veteran as to the failure to utilize a goniometer to measure range of motion on the examination is found to be competent and credible.  Thus, the Board finds that an additional VA examination for evaluation of range of motion with a goniometer is needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, in light of Rice and the Board's remand of the increased rating claim, the TDIU issue must be remanded because the claims are inextricably intertwined. 
See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on her employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Finally, the June 2015 rating decision granted the Veteran's claim for an increased rating for a lumbar spine disability and assigned a 40 percent disability rating effective May 20, 2015.  Additionally, the RO granted left lower extremity radiculopathy effective November 10, 2010 and right lower extremity radiculopathy effective May 20, 2015.  Subsequently, the Veteran submitted an August 2015 statement indicating disagreement with the assigned ratings and effective dates.  However, no statement of the case (SOC) has been issued regarding these claims.  Under the circumstances, the Board is obliged to remand these issues to the RO for the issuance of a SOC to the Veteran.  Manlincon v. West, 12 Vet. App 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the Veteran's claims for an earlier effective date for the 40 percent evaluation for the lumbar spine disability, an increased rating for the lumbar spine disability, earlier effective date for the grant of service connection for right and left lower extremity radiculopathy, as well as his claims for higher initial ratings for right and lower extremity radiculopathy.  The Veteran should additionally be informed that in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Associate with the claims file all outstanding VA treatment records related to the cervical spine dating since October 2015.  Any additional pertinent private treatment records identified by the Veteran should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and her representative.  

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her cervical spine symptoms and the impact of the conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating all pertinent and outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's cervical spine disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all cervical spine orthopedic pathology found to be present.  The examiner should conduct all indicated tests, to include range of motion studies using a goniometer, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion, i.e., her pain-free range of motion.  

In addition, the examiner should state whether the cervical spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy of the upper extremities found to be present.  

The examiner must also indicate the impact the Veteran's cervical spine disability has on her ability to secure or follow a substantially gainful occupation.  

All findings and conclusions should be set forth in a legible report. 

5.  Then readjudicate the appeal, to include entitlement to a TDIU.  In doing so, the RO must adjudicate whether to refer this case to the Director, Compensation Service, for extraschedular consideration on a single or combined disability basis.  If any benefit sought remains denied, the Veteran and her attorney must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

